OPINION

Per Curiam:

The appellant, who was charged by indictment, stands convicted of first degree kidnapping. He asks us to set aside his conviction for three reasons. First, because the trial court refused his request to order the district attorney to supply him with a list of witnesses to be called during presentation of the State’s case in chief. When an accused is charged by indictment, a list of witnesses need not be supplied. Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970); Mathis v. State, 82 Nev. 402, 419 P.2d 775 (1966). Second, because evidence suggesting the perpetration of another offense by appellant was received. As to this, no objection was interposed by trial counsel and the error, if any, was waived. Wilson v. State, 86 Nev. 320, 468 P.2d 346 (1970); Smithart v. State, supra. Third, because the trial court denied his motion, made during trial, to produce statements, if any, submitted to the prosecution by one Robert Sheridan. Sheridan was not called as a witness. Cf. Mears v. State, 83 Nev. 3, 422 P.2d 230 (1967); Walker v. State, 78 Nev. 463, 376 P.2d 137 (1962); State v. Bachman, 41 Nev. 197, 168 P. 733 (1917). Moreover, the record does *495not show that Sheridan gave statements or evidence, or that he even possessed relevant information.
Affirmed.